t c summary opinion united_states tax_court terrance dale moore jr and rhonda r moore petitioners v commissioner of internal revenue respondent docket no 22724-10s l filed date terrance dale moore jr and rhonda r moore pro sese david m mccallum for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the proceeding was commenced in response to a notice_of_determination concerning collection actions s under sec_6320 and or the issue for decision is whether the settlement officer abused her discretion in sustaining the proposed levy background at the time the petition was filed petitioners resided in north carolina petitioners timely filed a joint federal_income_tax return for the taxable_year on date respondent mailed to petitioners a notice cp2000 for in the notice cp2000 respondent proposed an increase in petitioners’ tax of dollar_figure a sec_6662 accuracy-related_penalty of dollar_figure and interest of dollar_figure the total proposed balance due was dollar_figure in response petitioners made payments of dollar_figure and dollar_figure to the internal_revenue_service irs on date respondent sent a notice_of_deficiency to petitioners the notice_of_deficiency increased petitioners’ income_tax_liability by dollar_figure and added a sec_6662 accuracy-related_penalty of dollar_figure the same amounts in the notice cp2000 petitioners did not file a petition with this court regarding the notice_of_deficiency bankruptcy case on date petitioners filed a petition under chapter of title of the united_states_code bankruptcy code with the u s bankruptcy court for the middle district of north carolina bankruptcy court petitioners were represented by counsel during their bankruptcy proceeding as part of petitioners’ bankruptcy petition they filed a schedule e - creditors holding unsecured priority claims that listed the irs as having an unsecured priority claim of dollar_figure for federal_income_tax this amount represented the proposed balance due on the notice cp2000 consisting of the tax interest and penalty of dollar_figure less the dollar_figure of payments petitioners made to the irs on date as part of the bankruptcy proceeding respondent filed a proof_of_claim for an unsecured priority claim of dollar_figure the proof_of_claim indicated that the irs had no secured claims or unsecured nonpriority claims the amount of the unsecured priority claim consisted of tax due of dollar_figure and interest due of dollar_figure for as of the date of the bankruptcy petition respondent has provided no explanation for why his proof_of_claim failed to state the full amount he claims was actually due after the trial before this court respondent acknowledged that the 2references to the bankruptcy code refer to the provisions in effect during the pendency of petitioners’ bankruptcy proceeding filing of a proof_of_claim for an amount less than the total balance due for petitioners’ liability was likely an error by respondent petitioners’ chapter bankruptcy plan was confirmed by the bankruptcy court on date pursuant to the chapter bankruptcy plan respondent was paid the entire amount of his claim of dollar_figure subsequently on date petitioners’ bankruptcy case was converted from chapter to chapter of the bankruptcy code before the conversion to chapter petitioners understood that all of the irs’ claims had been fully paid at the time of the conversion petitioners had also paid dollar_figure to holders of unsecured nonpriority claims at least a portion of this amount would presumably have been available to pay respondent if he had filed a correct proof_of_claim petitioners received a discharge under bankruptcy code section on date and the chapter bankruptcy case was closed on date postbankruptcy collection respondent sent petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising them that respondent intended to levy to collect their unpaid tax_liability for and that petitioners could request a hearing with respondent’s office of appeals the letter identified an assessed uncollected balance of dollar_figure petitioners questioned what the uncollected balance consisted of the irs did not specify what was included in the uncollected balance petitioners submitted a timely form request for a collection_due_process or equivalent_hearing in which petitioners asserted that they had already paid respondent the entire amount for that was listed on respondent’s proof_of_claim in the bankruptcy case by letter dated date respondent’s settlement officer acknowledged receipt of petitioners’ collection_due_process cdp hearing request and scheduled a telephonic cdp hearing for date during the cdp hearing petitioners told the settlement officer that their tax_liability had been fully satisfied in their bankruptcy case petitioners did not request any collection alternatives on form or during the cdp hearing respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the proposed levy action petitioners timely filed a petition with this court discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person appeals hearing if a taxpayer requests an appeals hearing he may raise at that hearing any relevant issue relating to the unpaid tax or proposed levy sec_6330 the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see 117_tc_183 it would be an abuse_of_discretion to try to collect more tax than is legally required to be paid collection of petitioners’ tax_liability petitioners argue that respondent should be prevented from collecting the amount in issue because respondent has already received the full amount of his proof_of_claim pursuant to the confirmed chapter plan in the bankruptcy case as a result petitioners argue it would be improper for respondent to now collect an additional_amount for respondent contends that the additional tax_liability that he is attempting to collect was not dischargeable in a chapter bankruptcy case therefore the fact that the proof_of_claim erroneously listed a lower amount of tax_liability should not prevent respondent from now collecting the rest of the liability confirmed chapter plan a confirmed chapter plan determines the amount each creditor will be paid see 124_f3d_1201 10th cir parties who fail to object to the confirmation of a plan are generally barred from later attacking the confirmed plan see 384_br_518 bankr n d ind see also 213_f3d_318 7th cir it is a well-established principle of bankruptcy law that a party with adequate notice of a bankruptcy proceeding cannot ordinarily attack a confirmed plan respondent did not object to the bankruptcy court’s confirmation of petitioners’ chapter plan indeed respondent received the full amount of the claim he made in petitioners’ chapter bankruptcy case a confirmed chapter plan has been analogized to a contract a confirmed chapter plan is a new and binding contract sanctioned by the court between the debtors and their pre-confirmation creditor s 474_f3d_143 4th cir quoting 169_br_910 bankr n d ind a confirmed plan acts more or less like a court-approved contract in re harvey f 3d pincite petitioners fulfilled their obligations to respondent under the confirmed plan respondent received everything he asked for in the bankruptcy proceeding by filing a notice_of_intent_to_levy to collect an additional_amount that was not included in respondent’s proof_of_claim respondent is failing to fulfill his end of the contract to refrain from collecting more respondent received everything he asked for in the bankruptcy proceeding but now asks the court to allow him to renege on the implicit bargain he made in the bankruptcy proceeding in the bankruptcy proceeding petitioners listed the correct amount of their tax_liability there was no subterfuge by petitioners respondent then filed a proof_of_claim for a lesser amount the mistake was solely the responsibility of respondent in the final analysis respondent got everything he asked for in the bankruptcy proceeding and suffered no disadvantage in that proceeding when it was subsequently converted effect of conversion from chapter to chapter a confirmed chapter plan is res_judicata and as such absent a default under the terms of the confirmed plan creditors are precluded from making post- confirmation assertions of any interest other than those specifically provided for in the plan 349_br_522 bankr e d tenn generally a debtor’s conversion of his chapter case to a chapter case constitutes a default that deprives any res_judicata effect for the chapter confirmation plan see 410_fsupp2d_374 d n j w e hold that plaintiff’s confirmed chapter plan was not a final judgment and had no binding effect upon conversion to a chapter case 436_br_323 bankr m d pa aff’d 446_br_665 m d pa aff’d u s app lexis 3d cir date however a significant factual difference in this case is that petitioners had paid the entire amount listed on respondent’s proof_of_claim before they converted their chapter case to a chapter case it has been held that a creditor’s rights in a chapter bankruptcy case are totally extinguished upon payment of the sums called for in the order of confirmation 190_br_871 bankr w d mo citing 93_br_23 bankr w d n y it would therefore seem to follow that respondent’s rights to collect petitioners’ tax_liability were extinguished when he received the entire amount of his proof_of_claim in the chapter bankruptcy case as previously indicated a confirmation plan approved by the bankruptcy court in a chapter case is viewed as a contract see murphy f 3d pincite in the chapter case respondent was paid everything he asked for ie the entire amount listed on his proof_of_claim which was the entire amount he was entitled to under the chapter confirmation plan petitioners’ conversion from chapter to chapter had no negative impact on respondent’s claim had petitioners completed their chapter plan respondent would clearly not have been able to collect any amount of petitioners’ tax_liability that was not listed on his proof_of_claim we see no reason why respondent should be able to collect additional money from petitioners solely as a result of petitioners’ converting their bankruptcy case from chapter to chapter after respondent’s claim was paid in full respondent argues that bankruptcy code section b governs discharges for chapter debtors debts for certain types of income_tax liabilities and penalties are not discharged when a debtor receives a chapter discharge see bankruptcy code sec a a however respondent did not cite any cases where the 3bankruptcy code sec a governs discharges for ch bankruptcy debtors who complete all payments required under the confirmation plan see leber v ill dep’t of revenue in re 134_br_911 bankr n d ill the exceptions to discharge under bankruptcy code sec a do not apply to petitioners’ tax_liability irs filed an erroneous proof_of_claim for an amount lower than the taxpayer’s actual liability the taxpayer paid off the liability claimed by the irs pursuant to a confirmed plan in chapter bankruptcy the taxpayer converted the case and received a chapter discharge and then the irs subsequently attempted to collect the remaining amount of the liability considering the unique facts of this case we hold that petitioners satisfied their tax_liability with respondent in the bankruptcy proceeding accordingly we hold that respondent may not collect any additional_amount of petitioners’ tax_liability collection of post-bankruptcy-petition interest included in the amount that respondent seeks to collect is an unidentified amount of post-bankruptcy-petition interest interest on nondischargeable debt is allowed to accrue and be collected from debtors after the bankruptcy case is terminated see 376_us_358 wray v harrison no 97cv353 u s dist lexis at e d va date post-petition_interest continues to accrue against the debtor personally outside of the bankruptcy administration plan aff’d without published opinion u s app lexis 4th cir date a debtor is personally liable for the interest on undischargeable debts after his case has been closed regardless of whether the underlying debt is paid in full wray u s dist lexis at respondent did not articulate to petitioners or the court the amount of post- bankruptcy-petition interest that he is seeking to collect from petitioners furthermore respondent presented no evidence on the rate of interest used to calculate the post-bankruptcy-petition interest as a result we cannot determine whether the post-bankruptcy-petition interest was properly calculated and assessed i t is clear from respondent’s inability to express to this court the postconfirmation rate of interest he used in assessing interest on his priority claim that the appeals officer did not properly obtain verification that all applicable law and procedure had been followed pursuant to sec_6330 everett assocs inc v commissioner tcmemo_2012_143 tax ct memo lexi sec_143 at in everett assocs inc v commissioner tax ct memo lexi sec_143 at the court refused to sustain the collection of postconfirmation interest respondent’s failure to provide the amount of post-bankruptcy-petition interest and the rate of interest is disconcerting in the light of the fact that petitioners already have been heavily burdened by respondent’s submission of an erroneous proof_of_claim in their bankruptcy proceeding accordingly we hold that respondent may not collect post-bankruptcy-petition interest from petitioners’ tax_liability in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for petitioners 4the amount would likely be relatively small
